Case 2:13-cr-01075 Document 111 Filed on 05/25/21 in TXSD Page 1 of 1

AO 435

ADMINISTRATIVE OFFICE OF THE UNITED STATES COURTS
{Rev. 04/18)

TRANSCRIPT ORDER

I. NAME 2, PHONE NUMBER.
Carlos Solis 210) 446-5000 5/24/2021

4, DELIVERY ADDRESS OR EMAIL 5. CITY 6. STATE 7, ZIP CODE
csolis@hilley-solis.com San Antonio TX 78201

&. CASE NUMBER 9, FUDGE DATES OF PROCEEDINGS

2:13-GR-01075 Nelva Gonzlaes Ramos 10. FROM 5/24/2021 il.To 5/21/2021
12, CASE NAMB LOCATION OF PROCEEDINGS

USA v. Hernandez at al 13. CITY 14. STATE

15. ORDER FOR
APPEAL CRIMINAL [] crminac fUSTICE ACT [_] BANKRUPTCY

NON-APPEAL CIVIL IN FORMA PAUPERIS OTHER

16. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of praceeding(s) for which transcript is requested}

PORTIONS DA PORTION
VOIR DIRE TESTIMONY (Specify Witness)
OPENING STATEMENT (Plaintiff) is Carlos Castillo 05/21/2021
OPENING SFATEMENT or Javier Villarreal 05/21/2024
CLOSING ARGUMENT (Plaintiff) PRE-TRIAL PROCEEDING (Spey)
CLOSING ARGUMENT (Defendant)
OPINION OF COURT
JURY INSTRUCTIONS
SENTENCING
BAIL UEARING

17. ORDER

ORIGINAL
CATEGORY (includes Certified Copyto | FIRST COPY anne

NO. OF COPIES
NO. OF COPIES
NO, OF COPIES
NO, OF COPIES
NO. OF COPIES

NO. OF COPIES

CERTIFICATION (18. & 19.)
By signing below, I certify that I will pay all charges

18, SIGNATURE

19, DATE
5/24/2021

 

DIS'TRIBUTION;: COURT COPY TRANSCRIPTION COPY ORDER RECEIPT ORDER COPY

 

 
